—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Hanophy, J.), rendered April 6, 1989, convicting him of murder in the second degree (three counts), burglary in the first degree, and robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that his right to be present was violated because challenges to prospective jurors were exercised outside of his presence is without merit. The defendant waived the recording of the voir dire. Therefore, he cannot now claim that the silence of the record as to how the challenges were exercised supports his claim that his right to be present was violated.
The defendant’s contention that the photographs of the victim’s body were improperly admitted into evidence is also without merit. The photographs corroborated testimony regarding the injuries to the victim and tended to prove that the defendant or his accomplice acted with the intent to kill (see, People v Stevens, 76 NY2d 833). In addition, we have examined the photographs and find that the court did not improvidently exercise its discretion in determining that their probative value outweighed their prejudicial value.
The defendant’s remaining contention is without merit. Bracken, J. P., Sullivan, O’Brien and Joy, JJ., concur.